Hill, C. J., (dissenting.) Mr. Greenleaf says: “Where the subject-matter of a negative averment lies peculiarly within the knowledge of the other party, the averment is taken as true, unless disproved by that party. Such is the case in civil and criminal prosecutions for a penalty for doing an act which the statutes do not permit to be done by any person except those who are duly licensed therefor.” x Greenleaf, Evidence, § 79. Mr. Wharton says: “Where in a statute an exception or proviso qualifies the description of the offense, the general rule is, as has been seen, that the indictment should negative the exception or proviso. In such cases when the subject of the exception relates to the defendant personally or is peculiarly within his knowledge, the negative is not to be proved by the prosecutor, but, on the contrary, the affirmative must be proved by the defendant as a matter' of defense.” 1 Wharton on Criminal Law, § 614. The statute makes the wearing or carrying as a weapon of a pistol of any kind whatever a misdemeanor, except “such pistols as are used in the army or navy of the United States.” The gist of the offense is the carrying of a weapon. And the kind of weapon is a matter that is peculiarly within the knowledge of the man who carries it. If he carries an army or navy pistol? he must carry it open, in his hand. Sec. 1610 of Kirby’s Digest. - • ‘ How any class of cases can be more entirely within the rule laid down in the^ text-books above quoted I am unable to see. The subject of this exception, the kind of pistol carried by the defendant, is a matter personal to himself and peculiarly within his knowledge; and the rule is uniform that in such instances it is not the duty of the prosecutor to prove the matter in the exception, but, owing to the difficulty of proof on behalf of the State and the readiness of proof on behalf of the defendant, the burden is thrown upon the defendant to prove the matter in the exception or proviso. Under this decision, if a man is seen with a pistol sticking out of 'his pocket, and no more of it disclosed than that it is a pistol, the State loses its case because it is unable to prove that it is not a pistol used in the army and navy of the United States; and in my opinion this rule is subversive to the elemental rules of law involved, and unfortunately may. paralyze the salutary law against the carrying of pistols.